Exhibit 10.6

AMERICANS WITH DISABILITIES ACT OF 1990

INDEMNITY AGREEMENT

This Americans with Disabilities Act of 1990 Indemnity Agreement (“Indemnity”)
is entered into this 14th day of March, 2012, by DC-2775 NORTHWOODS PARKWAY,
LLC, a Delaware limited liability company (“Borrower”) and CARTER/VALIDUS
OPERATING PARTNERSHIP, LP (“Guarantors”) (Borrower and Guarantors shall
collectively be referred to herein as the “Indemnitors”), to and for the benefit
of AMERICAN FAMILY LIFE INSURANCE COMPANY (“American Family”), its successors
and assigns.

RECITALS:

A. American Family has agreed to lend Borrower the sum of Three Million Three
Hundred Thousand and No/100 Dollars ($3,300,000.00) (the “Loan”), pursuant to
the Promissory Note of even date herewith (“Note”), which Loan is secured by,
among other things, a Deed to Secure Debt, Assignment of Rents and Security
Agreement of even date herewith from Borrower to American Family (“Security
Deed”) on the real estate described in Exhibit A attached hereto, and the
improvements constructed thereon and thereto (the “Premises”), the terms of
which are hereby incorporated herein by reference.

B. It is a condition of American Family’s advancing funds to Borrower pursuant
to the Note that this Indemnity be executed and delivered to American Family by
Indemnitors.

NOW THEREFORE,

IN CONSIDERATION OF THE FOREGOING AND OTHER VALUABLE CONSIDERATION, the receipt
and sufficiency of which is acknowledged, Indemnitors agree as follows:

1. Indemnitors agree, jointly and severally, to indemnify, defend and hold
American Family harmless from and against, and shall reimburse American Family
for, any and all losses, claims, liabilities, damages (including compensatory,
consequential and punitive), injunctive relief, injuries to person or property,
costs, expenses, actions or causes of action, occurring or arising from or in
connection with any violation of the Americans with Disabilities Act of 1990, 42
U.S.C. Section 12101, et seq., all amendments thereto and reauthorizations
thereof (“ADA”), and all regulations, orders, rules, policies, and rules of
common law promulgated or arising in connection therewith (collectively
“Disabilities Regulations”), arising from or relating to the Premises while the
Premises are owned or controlled by any of the Indemnitors, other than those
arising solely from the gross negligence or willful misconduct of American
Family or a state of facts, in each case, that first occurs or comes into
existence after the date that the holder of the Security Deed or a receiver
takes possession of the Premises or acquires title to the Premises by
foreclosure or deed in lieu of foreclosure.



--------------------------------------------------------------------------------

a. The foregoing Indemnity includes, without limitation, all costs (in law or in
equity) of remediation of any kind; all investigatory costs and all costs
incurred in order to comply with, or remedy any violation of, the ADA or
Disabilities Regulations; all costs associated with claims for damages to
persons or property; all fines; and American Family’s reasonable attorneys’ and
paralegals’ fees and costs, consultants’ fees and court costs arising from or
relating to the Premises.

b. Under no circumstances shall American Family be required or obligated to seek
recovery from third parties or otherwise to mitigate its losses in order to
maintain a claim against Indemnitors. Indemnitors agree that the failure to
pursue such recovery or to mitigate any loss will in no way reduce the amounts
recoverable by American Family from Indemnitors.

c. Indemnitors, on behalf of themselves and their respective successors and
assigns, waive and release American Family from any and all claims of any kind
or character arising under or pursuant to the ADA or Disabilities Regulations
with respect to the Premises, other than those arising solely from the gross
negligence or willful misconduct of American Family or a state of facts, in each
case, that first occurs or comes into existence after the date that the holder
of the Security Deed or a receiver takes possession of the Premises or acquires
title to the Premises by foreclosure or deed in lieu of foreclosure.

d. Indemnitors shall defend any claim or action subject to this Indemnity using
counsel reasonably acceptable to American Family. If Indemnitors’ defense is not
reasonably acceptable to American Family, American Family may elect, at is sole
option, to defend, at Indemnitors’ sole cost, expense and risk, and using
counsel selected by American Family and reasonably acceptable to Indemnitors,
any claim or action asserted by any third party which is subject to this
Indemnity, by sending prompt written notice of such election to Indemnitors.

2. The obligations of Indemnitors under this Indemnity shall terminate upon
satisfaction of the Loan; provided, however, such obligations shall be
independent of the obligations of Borrower to American Family in connection with
the Loan. The rights of American Family under this Indemnity shall be in
addition to any other rights and remedies of American Family under any Loan
Document, at law or in equity. Except as set forth in Paragraph 7, below,
American Family shall have full recourse to the assets of Indemnitors for
payment of the obligations of Indemnitors under this Indemnity.

3. Any amount properly claimed hereunder by American Family not paid by
Indemnitors within thirty (30) days after written demand from American Family
shall bear interest from the postmarked date of such demand at a rate per annum
equal to the Default Rate.

4. This Indemnity shall inure to the benefit of American Family, American
Family’s successors and assigns, and shall be binding upon Indemnitors, their
respective executors, representatives, heirs, successors and assigns.

 

2



--------------------------------------------------------------------------------

5. Indemnitors and American Family agree, notwithstanding any conflict of law
principles, that this Indemnity is made by Indemnitors and accepted by American
Family in the State of Georgia and is intended to be and shall be governed by
and construed in accordance with the laws of the State of Georgia.

6. All terms used in this Indemnity which appear in boldface type and are not
defined herein, shall have the meaning ascribed to such term or terms in the
Security Deed.

7. Notwithstanding anything to the contrary contained in this Indemnity, the
liability of Guarantors and Borrower for the Indebtedness and for the
performance of other agreements, covenants and obligations contained herein
shall be limited as set forth in the Guaranty and Note.

IN WITNESS WHEREOF, this Indemnity is executed by Indemnitors as of the day and
year first above written.

 

DC-2775 NORTHWOODS PARKWAY, LLC, a Delaware limited liability company By:  
Carter Validus Operating Partnership, LP,   a Delaware limited partnership, its
manager   By:   Carter Validus Mission Critical REIT, Inc.,     a Maryland
corporation, its general partner     By:  

/s/ John E. Carter

      John E. Carter,       Chief Executive Officer

 

STATE OF FLORIDA   )   ) ss. COUNTY OF HILLSBOROUGH   )

This instrument was acknowledged before me this 13th day of March, 2012, by John
E. Carter, Chief Executive Officer of Carter Validus Mission Critical REIT,
Inc., general partner of Carter Validus Operating Partnership, L.P., manager of
DC-2775 Northwoods Parkway, LLC, a Delaware limited liability company, to me
known to be the person who executed the foregoing instrument by virtue of the
authority vested in him in such capacity and acknowledged that he executed the
same as the voluntary act and authorized deed of the limited liability company.

 

/s/ Elizabeth Fay

Elizabeth Fay Notary Public, State of Florida My commission expires: August 24,
2015

(CONTINUED)

 

3



--------------------------------------------------------------------------------

CARTER VALIDUS OPERATING PARTNERSHIP, LP, a Delaware limited partnership By:  
Carter Validus Mission Critical Reit, Inc.,   a Maryland corporation, its
general partner   By:  

/s/ John E. Carter

    John E. Carter, Chief Executive Officer

 

STATE OF FLORIDA   )   ) ss. COUNTY OF HILLSBOROUGH   )

This instrument was acknowledged before me this 13th day of March, 2012, by John
E. Carter, Chief Executive Officer of Carter Validus Mission Critical Reit,
Inc., General Partner of Carter Validus Operating Partnership, LP, a Delaware
limited partnership, to me known to be the person who executed the foregoing
instrument by virtue of the authority vested in on behalf of said entity.

 

/s/ Elizabeth Fay

Elizabeth Fay Notary Public, State of Florida My commission expires: August 24,
2015

 

4



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

All that tract or parcel of land containing 3.222 acres lying and being in Land
Lot 256 of the 6th District of Gwinnett County, Georgia, and being more fully
described as follows:

Beginning at a concrete monument found at the Southerly end of a miter of the
right-of-way intersection of the Northeasterly right-of-way of Langford Road, a
right-of-way of varying widths (at this point being a 100 foot right-of-way),
with the Southeasterly right-of-way of Northwoods Parkway, a right-of-way of
varying widths; thence along said right-of-way and miter North 06°07’42” East a
distance of 19.41 feet to a  1/2 inch rebar pin found on said Southeasterly
right-of-way of Northwoods Parkway; thence along said right-of-way of Northwoods
Parkway North 49°24’00” East a distance of 69.97 feet to a point; thence
continuing along said right-of-way along a curve to the left having a radius of
507.47 feet an arc distance of 62.44 feet (said arc being subtended by a chord
bearing North 45°52’30” East a distance of 62.40 feet) to a point; thence
continuing along said right-of-way North 42°21’00” East a distance of 65.55 feet
to a point; thence continuing along said right-of-way along a curve to the right
having a radius of 447.46 feet an arc distance of 108.07 feet (said arc being
subtended by a chord bearing North 49°16’00” East a distance of 107.81 feet) to
a point; thence continuing along said right-of-way North 56°11’15” East a
distance of 250.36 feet to a point; thence continuing along said right-of-way
along a curve to the left having a radius of 600.00 feet an arc distance of
172.43 feet (said arc being subtended by a chord bearing North 51°22’45” East a
distance of 171.84 feet) to a point; thence continuing along said right-of-way
North 39°57’45” East a distance of 16.73 feet to a nail found and the TRUE POINT
OF BEGINNING.

From the TRUE POINT OF BEGINNING thus established thence continuing along said
right-of-way North 39°57’45” East a distance of 359.64 feet to a  1/2 inch rebar
pin found; thence leaving said right-of-way South 40°35”30” East a distance of
425.22 feet to a  5/8 inch rebar pin found on the Northwesterly right-of-way of
a 200 foot right-of-way of Southern Railroad; thence along said Railroad
right-of-way South 49°24’30” West a distance of 354.54 feet to a  1/2 inch rebar
pin found; thence leaving said right-of-way North 40°37’32” West a distance of
366.20 feet to a nail found on aforesaid Southeasterly right-of-way of
Northwoods Parkway and the TRUE POINT OF BEGINNING.